DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17326894, filed 05/21/2021 claims foreign priority to 2020-095255, filed 06/01/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 05/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“image reading unit” (claims 1-13), “first processing unit” (claims 1-13), “information storage unit” (claims 1-13), “second processing unit” (claims 1-13), “antenna unit” (claims 1-13) and “moving unit” (claims 1-13) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “read” (claims 1-13), “perform short-range radio communication” (claims 1-13), “store” (claims 1-13), “perform short-range radio communication” (claims 1-13), “perform short-range radio communication” (claims 1-13) and “move” (claims 1-13), without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“image reading unit”– Specification [35] – it appears that the corresponding structure is a scanner.
•	“first processing unit” – Specification [80] – it appears that the corresponding structure is a CPU.
•	“information storage unit” – Specification [80] – it appears that the corresponding structure is a ROM/RAM.
“second processing unit” – Specification [80] – it appears that the corresponding structure is a CPU.
•	“antenna unit” – Specification [59] – it appears that the corresponding structure is an antenna.
•	“moving unit”– Specification [124] – it appears that the corresponding structure is a carriage.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to thimoving s Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto (US 2019/0370623) in view of Treue et al (US 2018/0191641).
Regarding claim 1, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device) comprising: 
an image reading unit (fig. 1 item 13, mark sensor) configured to read an image formed on an object to be scanned (mark sensor 13 configured to detect black mark formed on a label mount 2 to be scanned, [0020]); 
an image forming device configured to form an image on a printing object (RFID printer device 1 conveys a label mount 2 formed into a roll shape and performs printing on a plurality of label papers 3 (3a, 3b, 3c, . . .) (refer to FIG. 2) attached to the label mount 2 at the same time. The RFID printer device 1 writes information to RFID tags 4 (4a, 4b, 4c, . . . ) (refer to FIG. 2) respectively formed on the plurality of the label papers 3 (3a, 3b, 3c, . . . ) while conveying the label mount 2, [0017]-[0024]); 
a first processing unit (fig. 2 item 7a, IC chip) configured to perform short-range radio communication to perform at least one of data reading operation from an information storage unit mounted on the object to be scanned and data writing operation to the information storage unit (IC chip 7a configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8, [0022]-[0028], [0030]-[0037]); and 
a second processing unit (fig. 2 item 7a, IC chip) configured to perform short-range radio communication with the information storage unit mounted on the printing object to perform at least one of the data reading operation from the information storage unit and the data writing operation to the information storage unit (IC chip 7b configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8, [0022]-[0028], [0030]-[0037]), 
Tsuchimoto does not specifically disclose concept of wherein each one of the first processing unit and the second processing unit is configured to perform the short-range radio communication using a same antenna unit.
However, Treue et al specifically teaches concept of wherein each one of the first processing unit and the second processing unit is configured to perform the short-range radio communication using a same antenna unit (each one of the first processing unit and the second processing unit is configured to perform the wireless communication using the one antenna, [0010], [045]-[0046], [0104]).
	At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Tsuchimoto with concept of wherein each one of the first processing unit and the second processing unit is configured to perform the short-range radio communication using a same antenna unit of Treue et al.  One of ordinary skill in the art would have been motivated to make this modification in order to prevent disturbance between antennas, (Treue et al, [0002])

Regarding claim 7, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 
wherein the antenna unit is disposed inside a shielding case configured to block a radio wave of the short-range radio communication (a cover configured to block wireless signals, [0028]), 
wherein the shielding case has a first aperture at a position corresponding to a first communicating position at which the first processing unit performs the short-range radio communication (cover has a first aperture at a position corresponding to position of the black mark 5, [0020]-[0030]), 
wherein the shielding case has a second aperture at a position corresponding to a second communicating position at which the second processing unit performs the short-range radio communication (cover has a second aperture at a position corresponding to position of the label paper 3, [0019]-[0030]), and 
wherein at least one of the first aperture and the second aperture has an openable and closable lid configured to absorb or reflect a radio wave of the short-range radio communication (sensors include an opening and closing sensor (not shown) and the like for detecting opening and closing of a member such as a cover, a door, a lip or the like that is opened or closed at the time of replacement of the label mount 2, [0028]).

Regarding claim 8, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 
(scanner read and write device is in the RFID printer device, [0017]-[0026]), and 
wherein the antenna unit is configured to perform the short-range radio communication below the object to be scanned, and is configured to perform the short- range radio communication above the printing object (a plurality of antennas 6a, 6b and 6c mounted on the label mount 2 moved by a predetermined distance, the plurality of antennas 6a, 6b and 6c being used by the IC chip 7a and IC chip 7b to perform wireless communication, [0022]-[0028], [0030]-[0037], [0076]-[0077]).

Regarding claim 9, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 
wherein the image forming device includes, in an upper portion of the image forming device, a plurality of sheet ejection units to which a printing object on which the image has been formed are ejected object (RFID printer device 1 conveys a label mount 2 formed into a roll shape and performs printing on a plurality of label papers 3 (3a, 3b, 3c, . . .) (refer to FIG. 2) attached to the label mount 2 at the same time. The RFID printer device 1 writes information to RFID tags 4 (4a, 4b, 4c, . . . ) (refer to FIG. 2) respectively formed on the plurality of the label papers 3 (3a, 3b, 3c, . . . ) while conveying the label mount 2, [0017]-[0024]), and 
wherein the second processing unit is configured to perform at least one of the data reading operation from the information storage unit of the printing object ejected to a topmost one of the plurality of sheet ejection units (IC chip 7b configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8, [0022]-[0028], [0030]-[0037]) and the data writing operation to the information storage unit of the printing object ejected to the topmost one of the plurality of sheet ejection units (RFID printer device 1 conveys a label mount 2 formed into a roll shape and performs printing on a plurality of label papers 3 (3a, 3b, 3c, . . .) (refer to FIG. 2) attached to the label mount 2 at the same time. The RFID printer device 1 writes information to RFID tags 4 (4a, 4b, 4c, . . . ) (refer to FIG. 2) respectively formed on the plurality of the label papers 3 (3a, 3b, 3c, . . . ) while conveying the label mount 2, [0017]-[0024]).

Regarding claim 10, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 
wherein the image reading unit comprises a stationary scanner configured to scan an image on the object to be scanned while the object to be scanned is being conveyed (IC chip 7a configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8, [0022]-[0028], [0030]-[0037]), and 
wherein the antenna unit is mounted on the stationary scanner (a plurality of antennas 6a, 6b and 6c mounted on the label mount 2 moved by a predetermined distance, the plurality of antennas 6a, 6b and 6c being used by the IC chip 7a and IC chip 7b to perform wireless communication, [0022]-[0028], [0030]-[0037], [0076]-[0077]).

Regarding claim 11, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 
wherein an output power of the antenna unit when the first processing unit performs the short-range radio communication is different from an output power of the antenna unit when the second processing unit performs the short-range radio communication (output power of the antenna when the first processing unit performs the short-range radio communication is different from an output power of the antenna when the second processing unit performs the wireless communication, [0042]-[0046]).

Regarding claim 12, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 
wherein at least one of the first processing unit and the second processing unit is configured to select one of a plurality of different communication modes to perform the short-range radio communication (IC chip 7a configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8 whereby information indicating the arrangement state of the label paper 3 on the label mount 2, and (IC chip 7b configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8, whereby information indicating the arrangement state of the label paper 3 on the label mount 2,  [0022]-[0028], [0030]-[0037], [0052]-[0055])

Regarding claim 13, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 
wherein a communication mode that the first processing unit uses to perform the short-range radio communication is different from a communication mode that the second processing unit uses to perform the short-range radio communication (IC chip 7a configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8 whereby information indicating the arrangement state of the label paper 3 on the label mount 2, and (IC chip 7b configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8, whereby information indicating the arrangement state of the label paper 3 on the label mount 2,  [0022]-[0028], [0030]-[0037], [0052]-[0055])

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto (US 2019/0370623) in view of Treue et al (US 2018/0191641) and further in view of Shimomura et al (US 2017/0277094).
Regarding claim 2, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 

However, Shimomura et al specifically teaches concept of further comprising a moving unit configured to be movable between a first communicating position at which the first processing unit performs the short-range radio communication and a second communicating position at which the second processing unit performs the short-range radio communication, wherein the antenna unit is mounted on the moving unit (figs. 5a and 5b, toner cartridge 22 configured to slide to the development unit 21 between first wireless tag 38 to perform wireless communication and a second wireless tag 56 to perform wireless communication, wherein the antenna is disposed on the toner cartridge 22, [0093, [0121]-[0122]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Tsuchimoto with concept of wherein each one of the first processing unit and the second processing unit is configured to perform the short-range radio communication using a same antenna unit of Treue et al and concept of wherein each one of the first processing unit and the second processing unit is configured to perform the short-range radio communication using a same antenna unit of Shimomura et al.  One of ordinary skill in the art would have been motivated to make 

Regarding claim 5, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 
wherein the image reading unit includes a moving scanner configured to scan an image on the object to be scanned while moving along a mounting table on which the object to be scanned is placed (mark sensor 13 consists of a scanner moved to scan black mark formed on a label mount 2, [0020]), and 
wherein the moving unit serves as the moving scanner (label mount 2 of scanner is moved inside cover, [0022]-[0028]).

Regarding claim 6, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), 
wherein a range in which the antenna unit is able to perform communication in a direction perpendicular to directions in which the moving scanner moves is broader than a range in which the moving scanner is able to read an image in the direction perpendicular to the directions in which the moving scanner moves (a plurality of antennas 6a, 6b and 6c mounted on the label mount 2 moved to be scanned by a predetermined distance, the plurality of antennas 6a, 6b and 6c being used by the IC chip 7a and IC chip 7b to perform wireless communication, [0022]-[0028], [0030]-[0037], [0076]-[0077]).

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto (US 2019/0370623) in view of Shimomura et al (US 2017/0277094).
Regarding claim 3, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device) comprising: 
an image reading unit configured to read an image formed on an object to be scanned (mark sensor 13 configured to detect black mark formed on a label mount 2 to be scanned, [0020]); 
an image forming device configured to form an image on a printing object (RFID printer device 1 conveys a label mount 2 formed into a roll shape and performs printing on a plurality of label papers 3 (3a, 3b, 3c, . . .) (refer to FIG. 2) attached to the label mount 2 at the same time. The RFID printer device 1 writes information to RFID tags 4 (4a, 4b, 4c, . . . ) (refer to FIG. 2) respectively formed on the plurality of the label papers 3 (3a, 3b, 3c, . . . ) while conveying the label mount 2, [0017]-[0024]);
a first processing unit (fig. 2 item 7a, IC chip) configured to perform short-range radio communication to perform at least one of data reading operation from an information storage unit mounted on the object to be scanned and data writing operation to the information storage unit (IC chip 7a configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8, [0022]-[0028], [0030]-[0037]);
a second processing unit (fig. 2 item 7a, IC chip) configured to perform short-range radio communication with the information storage unit mounted on the printing (IC chip 7b configured to perform wireless communication communicating information stored from the memory 8 of the RFID tag 4 mounted on the label mount 2 to be scanned and data writing operation to the memory 8, [0022]-[0028], [0030]-[0037]); 
a plurality of antenna units mounted on the moving unit, the plurality of antenna units being used by the first processing unit and the second processing unit to perform the short-range radio communication (a plurality of antennas 6a, 6b and 6c mounted on the label mount 2 moved by a predetermined distance, the plurality of antennas 6a, 6b and 6c being used by the IC chip 7a and IC chip 7b to perform wireless communication, [0022]-[0028], [0030]-[0037], [0076]-[0077]).
Tsuchimoto does not specifically disclose concept of moving unit configured to be movable between a first communicating position at which the first processing unit performs the short-range radio communication and a second communicating position at which the second processing unit performs the short-range radio communication;
However, Shimomura et al specifically teaches concept of moving unit configured to be movable between a first communicating position at which the first processing unit performs the short-range radio communication and a second communicating position at which the second processing unit performs the short-range radio communication (figs. 5a and 5b, toner cartridge 22 configured to slide to the development unit 21 between first wireless tag 38 to perform wireless communication and a second wireless tag 56 to perform wireless communication, [0121]-[0122]);


Regarding claim 4, Tsuchimoto discloses image forming apparatus (fig. 1 item 1, RFID printer device), further comprising 
a shielding case configured to block a radio wave of the short-range radio communication (a cover configured to block wireless signals, [0028]), 
wherein the moving unit is configured to move inside the shielding case (label mount 2 of scanner is moved inside cover, [0022]-[0028]), 
wherein the shielding case has a first aperture at a position corresponding to the first communicating position (cover has a first aperture at a position corresponding to position of the black mark 5, [0020]-[0030]), and 
wherein the shielding case has a second aperture at a position corresponding to the second communicating position (cover has a second aperture at a position corresponding to position of the label paper 3, [0019]-[0030]).
	Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677